DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, 5-19, 21, 24, and 25 are pending in the application.
Applicant’s amendment to the claims, filed on May 5, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on May 5, 2021 in response to the final rejection mailed on February 5, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The species of SEQ ID NO: 2 and SEQ ID NO: 69 are free of the prior art of record. In accordance with MPEP 803.02.III.A, the examination has been extended to the species of C), SEQ ID NO: 3, as set forth in the Office action mailed on September 
In view of the applicant’s claim amendment filed on May 5, 2021, claims 1, 3, 5-9, 21, 24, and 25 are free of the prior art of record. The inventions of Groups I-III as set forth in the Office action mailed on September 12, 2019 share the same or corresponding special technical feature and the requirement for restriction among the inventions of Groups I-III is withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3, 5-19, 21, 24, and 25 are being examined on the merits.


Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on July 13, 2018, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Claim Objections
Claims 1, 10, 12, 15, 17-19, and 24 are objected to because of the following informalities:  
Claim 1 is objected to in the recitation of “SEQ ID NO: 2, 3,” in line 7 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “SEQ ID NO: 2 or 3,”. 
Claim 12 is objected to in the recitation of “wherein said nucleic acid” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein transcription and/or translation of said nucleic acid”.  
Claims 10, 15, and 18 are objected to in the recitation of “a polypeptide according to claim 10” and in the interest of improving claim form, it is suggested to replace “a” with “the” in the noted phrase.  
Claims 17 and 19 are objected to in the recitation of “and or” and in the interest of improving claim form and consistency, it is suggested that the noted term be replaced with “and/or”.  
The applicant’s amendment to claim 24 has deleted the period at the end of the claim. Claim 24 is objected to as not ending with a period. See MPEP 608.01(m).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 5-19, 21, 24, and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The instant rejection is raised upon further consideration of the claim 1 limitation “maintains at least 50% of the catalytic activity of the catalytic domain comprising the sequence of SEQ ID NO: 2, 3 or 69”. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 

Claim 24 is drawn to the polypeptide according to claim 1, wherein the amino acid sequence of said functionally equivalent variant has at least 90% sequence identity with the amino acid sequence of SEQ ID NO: 2 or 3, over the complete length of SEQ ID NO: 2 or 3.
Claim 25 is drawn to the polypeptide according to claim 1, wherein the amino acid sequence of said functionally equivalent variant has at least 95% sequence identity with the amino acid sequence of SEQ ID NO: 2, 3, or 69 over the complete length of SEQ ID NO: 2, 3, or 69.
The specification discloses the actual reduction to practice of the following representative species of the genus of recited polypeptides – a polypeptide comprising an endocellulase catalytic domain comprising the amino acid sequence of SEQ ID NO: 2, 3, or 69. There are no other drawings or structural formulas disclosed of a polypeptide as recited by the claims. With the aid of a computer, one of skill in the art could conceivably identify all of the amino acid sequences that have at least 85% 
Before the effective filing date, it was well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on November 25, 2019), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
In this case, while there is a disclosed correlation between the structure of SEQ ID NO: 2, 3, or 69 and the function of endocellulase activity, there is no disclosed correlation between the structure of SEQ ID NO: 2, 3, or 69 and maintaining at least 50% of the catalytic activity of the catalytic domain comprising the sequence of SEQ ID NO: 2, 3 or 69. Given the high level of unpredictability associated with amino acid 
In the interest of compact prosecution, it is noted that the instant rejection can be overcome by replacing the phrase “maintains at least 50% of the catalytic activity of the catalytic domain comprising the sequence of SEQ ID NO: 2, 3 or 69” with “has endocellulase activity” in claim 1.

Claim 14 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an isolated or microbial host cell comprising the nucleic acid of claim 10, does not reasonably all host cells as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 
The breadth of the claims: Claim 14 is drawn to a host cell comprising the nucleic acid according to claim 10. Given a broadest reasonable interpretation, the “host cell” of claim 14 is interpreted as encompassing a cell of a transgenic organism, including a mammal.
The state of the prior art: The level of one of ordinary skill: and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.” “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
The prior art acknowledges the unpredictability of gene transfer in an animal. See, e.g., Goswami et al. (Front. Onc. 9:297, 2019, 25 pages; cited on Form PTO-892), which discloses that maintenance of transgene expression remains unpredictable (p. 16, column 1, bottom). Also, it is known in the art that the field of metabolic engineering in a mammalian organism can be inherently unpredictable and advances in metabolic pathway engineering are often achieved only by empirical experimentation. For example, according to the reference of Guo et al. (Comp. Struct. Biotechnol. J. 15:161-Escherichia coli and Saccharomyces cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easily, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell's physiological and evolutionary objectives on one side and the engineer's process objectives on the other [20]. Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be built up in the unbalanced pathway” (p. 162, column 1, middle). 
The amount of direction provided by the inventor and The existence of working examples: Other than an isolated host cell or a microbial host cell, the specification fails to disclose or provide guidance regarding other host cells, including, e.g., cells of a transgenic mammal. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of transforming or transfecting an isolated host cell were known in the art at the time of the invention, it was not routine in the art to make all host cells as encompassed by the claims, including cells of a transgenic mammalian organism.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability in the relevant art, undue experimentation would be necessary for a skilled artisan to make In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In the interest of compact prosecution, it is noted that the instant rejection can be overcome by inserting “isolated” or “microbial” immediately before the term “host” in claim 14.
 
Claim Rejections - 35 USC § 101
The rejection of claims 1, 5, 7, 9, and 21 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the applicant’s amendment to claim 1. There is no evidence of record that the recited polypeptide encompasses a naturally occurring product.

Claim Rejections - 35 USC § 102/103
The rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cornish et al. (WO 2008/005529 

Claim Rejections - 35 USC § 103
The rejection of claims 5, 7, and 21 under 35 U.S.C. 103 as being unpatentable over Cornish (supra) in view of Blum et al. (WO 2006/101584 A2; cited on the IDS filed on July 13, 2018; hereafter “Blum”) is withdrawn in view of the applicant’s amendment to claim 1.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 


Claims 1, 3, 5-7, 9, 15-19, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 44, 46, and 47-49 of co-pending Application No. 16/955,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 1, 3, 24, and 25 of this application, claim 43 of the reference application recites the enzyme cocktail according to claim 42, comprising (in relevant part) an endoglucanase with a catalytic domain comprising the amino acid sequence of SEQ ID NO: 11, 12, and 13, which sequences are identical to SEQ ID NO: 2, 3, and 69 of this application. 
Regarding claims 5-7 of this application, claim 44 of the reference application recites the endoglucanase further comprises a carbohydrate binding domain of sequence SEQ ID NO: 14, which is identical to SEQ ID NO: 4 of this application. Given that the “linking domain” of claim 7 of this application is unlimited, claim 44 of the reference application is considered to anticipate claim 7 of this application.  
Regarding claim 9 of this application, as noted above, claim 44 of the reference application recites the endoglucanase further comprises a carbohydrate binding domain of sequence SEQ ID NO: 14, which is considered to be “a tag suitable for detection and/or purification located at the N-terminus or at the C-terminus. 
Regarding claim 15 of this application, claim 46 of the reference application recites a method for hydrolysing cellulose to glucose comprising contacting a sample comprising cellulose with the enzyme cocktail of claim 42 under suitable conditions for 
Regarding claims 16 and 17 of this application, claim 47 of the reference application recites the method according to claim 46, wherein the cellulose is contained in a lignocellulosic material, and wherein the enzyme cocktail comprises a laccase and a xylanase.
Regarding claim 18 of this application, claim 49 of the reference application recites a method for producing bioethanol comprising (i) hydrolysing cellulose to glucose following the method according to claim 46 and (ii) converting the glucose obtained in step (i) to bioethanol in the presence of a yeast capable of producing bioethanol by fermentation of glucose.
Regarding claim 19 of this application, claim 47 of the reference application recites the method according to claim 46, wherein the cellulose is contained in a lignocellulosic material, and wherein the enzyme cocktail comprises a laccase and a xylanase.
Therefore, claims 1, 3, 5-7, 9, 15-19, 24, and 25 are unpatentable over claims 43, 44, 46, and 47-49 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of co-pending Application No. 16/955,254 (reference application) in view of Segura et al. (WO 2013/167581 A1; cited on Form PTO-892; hereafter “Segura”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 43 of the reference application recites the enzyme cocktail according to claim 42, comprising (in relevant part) an endoglucanase with a catalytic domain comprising the amino acid sequence of SEQ ID NO: 11, 12, and 13, which sequences are identical to SEQ ID NO: 2, 3, and 69 of this application.
Claim 43 of the reference application does not recite a nucleic acid encoding the endoglucanase or a detergent composition comprising the endoglucanase. 
The reference of Segura teaches an endoglucanase (p. 34), a polynucleotide encoding the endoglucanase (p. 127), an expression vector comprising the polynucleotide (p. 128-134), and a host cell comprising the polynucleotide (p. 134) for recombinant production of the polypeptide (p. 137). Segura teaches the polynucleotide comprises a promoter for directing transcription (p. 129) and encodes a signal peptide linked to the N-terminus (p. 131, top). Segura discloses a detergent composition comprising the endoglucanase and a surfactant (p. 141).    
It would have been obvious to one of ordinary skill in the art to make a recombinant host cell comprising an expression vector with a polynucleotide encoding the endoglucanase recited in claim 43 of the reference application for use in a method of recombinant production of the polypeptide in order to make a detergent composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Comment
In the interest of economy of claim language, the applicant may consider:
Amending claim 1 to recite “A polypeptide comprising an endocellulase catalytic domain, wherein the endocellulase catalytic domain has endocellulase activity and wherein the amino acid sequence of the endocellulase catalytic domain comprises an amino acid sequence that has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 2 or 3, or at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 69”; and
Amending claims 24 and 25 to replace “functionally equivalent variant” with “endocellulase catalytic domain”. 

Conclusion
Status of the claims:

Claims 1, 3, 5-19, 21, 24, and 25 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656